Case 1:20-cv-06985-LTS-SLC Document 42-11 Filed 12/04/20 Page 1 of 9




              Exhibit K
Case 1:20-cv-06985-LTS-SLC Document 42-11 Filed 12/04/20 Page 2 of 9




 Apple3fil,                                          Acceptable Use Policy
Ballic.UP
 for Savings                                                CONFIDENTIAL
 Marater PDIO




1.0 Overview

The most common reasons to provide an user access to the Bank information technology
resources is for granting access to employees for the performance of their job functions. This
access carries certain responsibilities and obligations as to what constitutes acceptable use of
the Bank information technology resources.

The intent of this policy is not to impose restrictions but to provide protection of the Bank, its
affiliates, officers, employees, consultants and vendors from illegal or damaging actions by
individuals, either intentional or not intentional.

Security of the Bank's information technology resources is a team effort involving the
participation and support of every Apple Bank user.     It is the responsibility of every computer
user to know these guidelines, and to conduct their activities accordingly.

Any questions on what constitutes acceptable use should be directed to the user's immediate
supervisor/manager.

2.0 Purpose

The purpose of this policy is to provide guidelines for the acceptable use of Apple Bank
information technology resources. These guidelines are in place to protect all parties
involved. Inappropriate use of Bank information technology resources exposes the Bank to
potential risks including virus attacks, compromise of network systems and services and legal
issues.

3.0 Scope

This policy applies to the use of Bank information technology resources to conduct Apple Bank
business or interact with internal networks and business systems, whether owned or leased by
Apple Bank, the employee, or a third party.

This policy applies to employees, contractors, consultants, temporaries, and other workers at
Apple Bank, including all personnel affiliated with third parties. This policy applies to all
equipment that is owned or leased by Apple Bank.




4.0 Policy


March 2017                                                                                Page 1
Case 1:20-cv-06985-LTS-SLC Document 42-11 Filed 12/04/20 Page 3 of 9




       0 Illelt.                                      Acceptable Use Policy
Bank.
for Swings
           IIP
 Uumbar MO
                                                            CONFIDENTIAL


4.1 General Use

All users of Bank information technology resources must comply with Bank policies, standards,
procedures, and guidelines, as well as any applicable Federal, State and local laws, including
intellectual property rights, laws governing trademarks, copyrights, trade secrets as well as the
particular requirements of the applicable licensing agreements.

While Bank's network administration desires to provide a reasonable level of privacy, users
should be aware that anything created on Bank information technology resources remains the
property of Apple Bank. Because of the need to protect Apple Bank network, management
cannot guarantee the confidentiality of information stored on any of Bank information
technology resources.

Periodic monitoring and reviews may be conducted of all Bank information technology resources,
including but not limited to all computer files and all forms of electronic communication, including
e-mail.

You may access, use or share Apple Bank sensitive information only to the extent it is
authorized and necessary to fulfill your job responsibilities.

Users accessing Bank information technology resources and/or applications through the use of
personal devices must only do so with prior approval from the Chief Technology Officer and the
Chief Information Security Officer.

4.2 Security

Individual accountability is required when accessing all Bank information technology resources.
Each individual is responsible for protecting his or her available resources against unauthorized
activities performed under their user account.

All PCs, workstations and servers should be secured when left unattended for extended period
of time or at the end of the day. This can be accomplished by a password-protected
screensaver, logging-off (control-alt-delete) or shutting down.

Keep passwords secure and do not share user accounts. Users are responsible for the security
of their passwords and accounts; they must be treated as strictly confidential information and
must not be disclosed or shared.




March 2017                                                                                  Page 2
 Case 1:20-cv-06985-LTS-SLC Document 42-11 Filed 12/04/20 Page 4 of 9




Apple                                                 Acceptable Use Policy
Bank
for Bavinss
            w
 Membar FDIC
                                                             CONFIDENTIAL


The Bank may impose restrictions, at the discretion of senior management, on the use of a
particular information technology resource. The Bank may block access to certain websites or
services not serving legitimate business purposes or may restrict users' ability to attach devices
to the Bank's information technology resources (e.g., external storage devices, external hard
drives).

All users have a responsibility for protecting sensitive information from unauthorized use or
disclosure and observing authorized levels of access and utilizing only approved information
technology devices or services.

Avoid transmission of sensitive information. If it is necessary to transmit sensitive
information, employees are required to take steps reasonably intended to ensure that
information is encrypted and is securely delivered to the proper person who is authorized to
receive such information for a legitimate use,

4.3 Unacceptable Use

The following actions shall constitute unacceptable use of the Bank information technology
resources. Some employees may be exempted from these restrictions during the course of their
legitimate job responsibilities (systems administration tasks, security investigations, etc.).

This list is not exhaustive, but is included to provide a frame of reference for types of activities
that are deemed unacceptable.

     • Copying, storing and/or transferring any Bank related information by any means that is not
       expressly authorized herein.
     • Distributing, transmitting, posting, or storing any electronic communications, material or
       correspondence that is threatening, obscene, harassing, pornographic, offensive,
       defamatory, discriminatory, inflammatory, illegal, or intentionally false or inaccurate.
     • Copying of copyrighted material including, but not limited to, digitization and
       distribution of photographs from magazines, books or other copyrighted sources,
       copyrighted music, and the installation of any copyrighted software for which Apple
       Bank or the end user does not have an active license.
     • Accessing data, a server or an account for any purpose other than conducting Bank
       business, even if you have authorized access.
     • Connecting non-bank provided equipment/devices to the Bank network or any Bank
       information technology resource.
     • Connecting Bank information technology resources to unauthorized networks.
     • Connecting to any wireless network while physically connected to a Bank network.



March 2017                                                                                   Page 3
Case 1:20-cv-06985-LTS-SLC Document 42-11 Filed 12/04/20 Page 5 of 9




-412elik                                            Acceptable Use Policy
Bank w
 fox's
 UsmDar UM
                                                          CONFIDENTIAL


    •Connecting to commercial e-mail systems (e.g., Gmail, Windows Live, etc.) without prior
     management approval (There is an inherent risk in using commercial e-mail services as
     e-mail is often used to distribute malware).
   • Installing, downloading, or running software or code that has not been supplied by the
     Bank and/or approved by the Bank.
   • Installing or distributing unlicensed or "pirated" software.
   • Revealing passwords or providing unauthorized third parties, including family and friends,
     access to the Bank information technology resources or facilities.
   • Excessive use of Bank bandwidth or other computer resources. Large file downloads or
     other bandwidth-intensive tasks that may degrade network capacity or performance
     must be performed during times of low bank-wide usage.
   • Purporting to represent Apple Bank in matters unrelated to official authorized job duties or
     responsibilities.
   • Using Bank information technology resources to circulate unauthorized solicitations or
     advertisements for non-bank purposes including religious, political, or not-for-profit
     entities.
   • Propagating chain letters, fraudulent mass mailings, spam, or other types of undesirable
     and unwanted email content using Bank information technology resources.
   • Using Bank information technology resources for commercial or personal purposes, in
     support of "for-profit" activities or in support of other outside employment or business
     activity (e.g., consulting for pay, business transactions);
   • Executing any form of network monitoring which will intercept data not intended for the
     employee's host, unless this activity is a part of the employee's normal job/duty.
   • Using Bank information technology resources to circumvent any security systems,
     authentication systems, user-based systems, or escalating privileges is expressly
     prohibited. Knowingly tampering, disengaging or otherwise circumventing Apple Bank or
     third-party IT security controls.
   • Using Bank information technology resources for instant Messaging, peer to peer file
     sharing and streaming media.


4.4 E-Mail

Users need to exercise common sense when sending or receiving e-mail from the Bank e-mail
accounts. Users need to recognize that e-mails sent from a Bank e-mail account reflects on the
Bank and, as such, e-mail must be used with professionalism and courtesy.

Users must use extreme caution when opening e-mail attachments received from unknown
senders, these attachments may contain viruses, malware, Trojan horse code, etc.


March 2017                                                                               Page 4
Case 1:20-cv-06985-LTS-SLC Document 42-11 Filed 12/04/20 Page 6 of 9




Apple %,                                              Acceptable Use Policy
Bank
Ice Savings                                                  CONFIDENTIAL
 //enter MO




In addition to the prohibited actions set forth as "Unacceptable Use" at section 4.3, above, the
following actions are also prohibited:

    •     E-mailing any Bank related "sensitive" information over any channel not encrypted.
    •     E-mailing any Bank related information to your home or any third party or person not
         authorized to access such information.
    •    Sending unsolicited e-mail messages, including the sending of "junk mail" or other
         advertising material to individuals who did not specifically request such material (e-mail
         spam).
    •    Any form of harassment whether through language, frequency, or size of messages.
    •    Unauthorized use, or forging, of e-mail header information.
    •    Solicitation of e-mail for any other e-mail address, other than that of the poster's
         account, with the intent to harass or to collect replies.
    •    Creating or forwarding "chain letters", "Ponzi" or other "pyramid" schemes of any type.
    •    Use of unsolicited e-mail originating from within Bank's networks of other
         Internet/Intranet/Extranet service providers on behalf of, or to advertise, any service
         hosted by Bank or connected via Bank's network.
    •    Posting the same or similar non-business-related messages to large numbers of
         newsgroups (newsgroup spam).


4.5 Social Media

Apple Bank reserves the right to establish corporate presences in its name on any other social
media site. Marketing and Executive Management will determine when and if such presences
are in the interest of the Bank. Marketing is the only group authorized to create these
presences.

Employees who create a personal presence within a social media site and who choose to
identify themselves as an Apple Bank employee must act in accordance with the Bank's web
guidelines as follows:

Engage in Good Web Communication Practices. When communicating with others through
social media sites, Apple Bank employees who identify themselves as such must maintain the
same standards of professionalism and accuracy as they would in a person- to-person meeting
at a bank office or a telephone conversation with a customer or prospect. Employees must not
post derogatory, profane or defaming comments or opinions about the Bank or other Bank
employees. Employees should avoid unprofessional slang, communicate clearly, and avoid
opinions about, or links to sites discussing religion, politics or other controversial topics


March 2017                                                                                 Page 5
 Case 1:20-cv-06985-LTS-SLC Document 42-11 Filed 12/04/20 Page 7 of 9




     • • e %,
                 e,
                                                     Acceptable Use Policy
Bank
for Savings
 Maurer PD10
                                                            CONFIDENTIAL


Refer product and service questions to the Bank's website www.applebank.com and refer new
media and other questions to Marketing.

4.6 Persona! Usage

Personal usage of Bank information technology resources is permitted as long as such usage
follows pertinent guidelines elsewhere in this document and does not have a detrimental effect
on the Bank or on the user's job performance.

Users should be guided by department policies on personal use and for exercising good
judgment regarding the reasonableness of personal use. If you are unclear about the acceptable
"personal" use of Bank information technology resources, consult your immediate
supervisor/manager.

4.7 Remote Desktop Access

Use of remote desktop software and/or services is allowable as long as it is provided by the
Bank.

For more detail information, refer to the Apple Bank's Remote Access Policy.

4.8 Reporting of Security Incident

If a security incident or breach of any security policies is discovered or suspected, the user must
immediately notify his or her supervisor/manager. For more detail information, refer to the
Apple Bank's Incident Response Plan. Some examples of incidents that require notification
include:

    •     Suspected compromise of login credentials (username, password, etc.).
    •     Suspected virus/malware/ransomware.
    •     Loss or theft of any device that contains Bank information.
    •     Loss or theft of ID card or keycard/keydevice.
    •     Any attempt by any person to obtain a user's password over the telephone or bye-mail.
    •     Any other suspicious event that may impact the Bank's information security.




March 2017                                                                                 Page 6
 Case 1:20-cv-06985-LTS-SLC Document 42-11 Filed 12/04/20 Page 8 of 9




        8 III    %                                    Acceptable Use Policy
Bank.
for Savings
                      w
 116mt2n IMO
                                                            CONFIDENTIAL


4.9 Applicability of Other Policies

This document is part of the Bank's cohesive set of security policies. Other policies may apply to
the topics covered in this document and as such the applicable policies should be reviewed as
needed.

5.0 Compliance

The Chief Information Security Officer (CISO) will verify compliance to this policy through
various methods, including but not limited to, business tool reports, internal and external
audits, and feedback to the policy owner.

Any exception to the policy must be approved by the Chief Information Security
Officer/designated individual in advance.

An employee found to have violated this policy may be subject to disciplinary action, up to and
including termination of employment.

6.0 Definitions of Key Terms

Information Technology Resources - Equipment or services used to input, store, process,
transmit, and output information, including, but not limited to, desktops, laptops, mobile devices,
servers, telephones, fax machines, copiers, printers, Internet, e-mail, and social media sites.

Instant Messaging - is a type of online chat that offers real-time text transmission over the
Internet.

Peer-to-Peer (P2P) File Sharing - A distributed network of users who share files by directly
connectingto the users' computers over the Internet rather than through a central server.

Sensitive information - Information that is of the most utmost corporate sensitivity, intended
exclusively for executive level distribution and/or is considered critical to the organization's
on-going operations and could seriously impedes the Bank if made public or shared internally.
This could include information on pending mergers, acquisitions, product development or
investment strategies, business plans, accounting information, network information, customer
information protected by state laws, federal regulations (e.g., Gramm-Leach- Bliley), statutes,
executive orders and information protected by Bank policy or contracts.

Customer information would include a customer's name, address, or telephone number, in
conjunction with the customer's social security number, driver's license number, account
number, credit or debit card number, or a personal identification number or password that


March 2017                                                                                  Page 7
 Case 1:20-cv-06985-LTS-SLC Document 42-11 Filed 12/04/20 Page 9 of 9




                   e                                          Acceptable Use Policy

 fbr Savings                                                         CONFIDENTIAL
 mo,r,or nto




would permit access to the customer's account. Credential or session information that can be
used to access this information would also be included.

Streaming Media - is multimedia that is constantly received by and presented to an end-user
while being delivered by.a provider, typically audio and/or video. The user can start playing a
clip before the entire download has completed.

7.0 User Agreement (to be signed by user)

     •     I have read and understand the Acceptable Use Policy.

     •     I am aware that anything created using Apple Bank information technology resources is
           and shall remain the sole property of Apple Bank.

           I am aware periodic monitoring and reviews of Apple Bank information technology
           resources may be conducted, including but not limited to analyses of all my computer
           files and electronic communications, in any form, including my e-mail account(s).

     •     I acknowledge that 1 have no reasonable expectation as to Individual privacy or
           confidentiality with regard to any and all of the Apple Bank information technology
           resources that I use or to which I have access, now or hereafter.

      •        I will access, use or share Apple Bank sensitive/confidential information only to the
               extent it is expressly authorized by the Bank and necessary to fulfill my job responsibilities,
               on a need to know basis.

      •        I understand that upon any violation of this Acceptable Use policy I may be subject to
               disciplinary action by the Bank, up to and including termination of employment.

      •        By signing below, I consent and agreeing to the conditions of the Acceptable Use Policy
               for Apple Bank.


               C 4i'4
                    1 12               •   a 7-7                                                       —90
User Name (print)                                                     Company Name (print)



                                                                       Date




 March 2017                                                                                            Page 8
